 
Exhibit 10.1
 
 
LEASE
(COMMERCIAL)
 
Made as of the 1st day of January, 2017 (the "Lease Commencement Date")
 
BETWEEN
 
1968160 ONTARIO INC., a Corporation incorporated pursuant to the laws of the
Province of Ontario,

 
(the "Landlord")
 
and-
 
EDESA BIOTECH INC., a Corporation incorporated pursuant to the laws of the
Province of Ontario,
 
(the "Tenant")
 
In consideration of the rents, covenants and obligations stipulated herein the
Landlord and the Tenant have agreed to enter into a lease of certain offices in
the building (the "Building") located at 100 Spy Court, Markham, ON, consisting
of approximately 2,800 square feet as more particularly shown on Schedule "A"
 
(the "Premises"), subject to the terms and conditions contained herein.
 
I. 
GRANT OF LEASE
 
The Landlord leases the Premises to the Tenant:
 
(a) 
at the Rent set forth in Section 2;
 
(b) 
for the Term set forth in Section 3; and
 
(c) 
subject to the conditions and in accordance with the covenants, obligations and
agreements herein.
 
2. 
RENT
 
(1) 
Rent means the amounts payable by the Tenant to the Landlord pursuant to this
Section.
 
(2) 
The Tenant covenants to pay to the Landlord, during the term of this Lease, a
fixed annual gross rent plus HST as follows:
 
(a) 
Eight Thousand Three Hundred Twenty Dollars ($8,320.00) per month, payable by
the Tenant in equal monthly installments, plus harmonized sales taxes on the 1st
day of each and every month, commencing on the first day of the month following
the Lease Commencement Date. For the period between the Lease Commencement Date
and the first day of the month following the Lease Commencement Date, the Tenant
shall pay a pro-rated amount of such annual gross rent, on the Lease
Commencement Date


(3) 
Rent payment increase by $1/sqft every two years, see Schedule B for payment
schedule.
 
(4) 
For greater certainty, the fixed annual gross rent described above shall include
the Tenant's proportionate share of the costs of maintaining and repairing
common areas and common facilities of the Building, unless required due to the
acts or omissions of the Tenant, the Tenant's utilities in the Building,
Tenant's security, Tenant's janitorial services and the Tenant's share of
insurance and property taxes for the Building. Such annual gross rent shall not
include those costs associated with the Tenant's obligations of repair of the
Premises as described in this Lease or the Tenant's insurance obligations as set
out in this Lease, or any cost incurred by the Landlord that is caused as a
result of the Tenant's acts or omissions.


 
1

 
 
 
(5) 
Intentionally deleted.
 
(6) 
The Tenant shall have non-exclusive access and use of any common areas located
in the Building including the kitchen, washrooms, lobby areas, parking areas,
staff rooms, waiting rooms and other common areas of the Building, in common
with other tenants of the Building at no additional cost to the Tenant, except
as set out above. Cleaning staff engaged by the Tenant shall have access to the
Premises at all reasonable times. Employees of the Tenant shall have full access
to the staff room serving the Premises. Each of the Landlord and the Tenant
acknowledge that a portion of the racking will be used by Edesa Biotech to store
its pharmaceutical products.
 
(7) 
All payments to be made by the Tenant pursuant to this Lease shall be delivered
to the Landlord at the Landlord's address for service and notice as set out
herein or to such other place as the Landlord may from time to time direct in
writing.
 
(8) 
All Rent in arrears and all sums paid by the Landlord for expenses incurred
which should have been paid by the Tenant shall bear interest from the date
payment was due, or made, or expense incurred until paid at a rate per annum
equal to the prime commercial lending rate of the Landlord's bank.
 
(9) 
The Tenant acknowledges and agrees that the payments of Rent provided for in
this Lease shall be made without any deductions for any reason whatsoever unless
expressly allowed by the terms of this Lease or agreed to by the Landlord in
writing; and no partial payment by the Tenant which is accepted by the Landlord
shall be considered as other than a partial payment on account of rent owing and
shall not prejudice the Landlord's right to recover any rent owing.
 
3. 
TERM AND POSSESSION
 
(1)            
The Tenant shall have possession of the Premises commencing on the Lease
Commencement Date and ending on December 31, 2022, with a two year option. (the
"Term").
 
(2)             
Subject to the Landlord's rights under this Lease, and as long as the Tenant is
not in default, the Landlord covenants that the Tenant shall have quiet
enjoyment of the Premises during the Term of this Lease without any interruption
or disturbance from the Landlord or any other person or persons lawfully
claiming through the Landlord.
 
(3)            
Notwithstanding any of the foregoing, the Tenant shall have the right, upon not
less than one (1) month's prior written notice to the Landlord, to terminate the
Term, following which the parties shall have no further obligations to each
other, save and except for the Tenant's obligations described in Article 7 of
this Lease.
 
4. 
ASSIGNMENT
 
(1) 
The Tenant shall not assign this Lease or sublet the whole or any part of the
Premises, unless it first obtains the consent of the Landlord in writing, which
consent shall not unreasonably be withheld or delayed, and the Tenant hereby
waives its right to the benefit of any present or future Act of the Legislature
of Ontario which would allow the Tenant to assign this Lease or sublet the
Premises without the Landlord's consent.
 


 
2

 




(2) 
The consent of the Landlord to any assignment or subletting shall not operate as
a waiver of the necessity for consent to any subsequent assignment or
subletting.
 
(3) 
Any consent granted by the Landlord shall be conditional upon the assignee,
sublessee or occupant executing a written agreement directly with the Landlord
agreeing to be bound by all the terms of this Lease as if the assignee,
sublessee or occupant had originally executed this Lease as Tenant.
 
(4) 
Any consent given by the Landlord to any assignment or other disposition of the
Tenant's interest in this Lease or in the Premises shall not relieve the Tenant
from its obligations under this Lease, including the obligation to pay rent as
provided for herein.
 
(5) 
Intentionally deleted.
 
5. 
USE
 
(1)       

During the Term of this Lease the Premises shall not be used for any purpose
other than a pharmaceutical/distribution office, without the express consent of
the Landlord given in writing.
 
(2) 
The Tenant shall not do or permit to be done at the Premises anything which may:
 
(a) 
constitute a nuisance;
 
(b) 
cause damage to the Premises;
 
(c) 
cause injury or annoyance to occupants of neighbouring premises;
 
(d) 
make void or voidable any insurance upon the Premises; or
 
(e) 
constitute a breach of any by-law, statute, order or regulation of any
municipal, provincial or other competent authority relating to the Premises.
 
(3)             
The Tenant shall conduct all of its operations on the Premises in strict
compliance with all environmental laws and regulations and shall conduct such
operations in accordance with prudent business practices aimed at preventing any
adverse effects, as the same are defined under the Environmental Protection Act.
Without limiting the generality of the foregoing, the Tenant shall obtain all
required permits issued by environmental agencies or divisions with respect to
its operations of the Premises.
 
(4)            
The Tenant and the Premises shall adhere to and shall be responsible for any
infractions of labour laws, municipal laws, and fire codes, and any other laws
pertaining to the Building or the Premises.
 
6. 
REPAIR AND MAINTENANCE
 
(1)       

The Tenant covenants that during the term of this Lease and any renewal there of
the Tenant shall repair any damage caused to the Premises by the Tenant, its
employees, servants, agents and invitees.
 
(2) 
The Tenant shall be responsible for all routine maintenance and repairs to the
Premises.
 
(3)     

The Tenant shall be responsible for repairs and proportional part of maintenance
of the structural components of the roof, outside walls and foundations of the
Building or any mechanical, electrical, plumbing or HVAC systems.


 
3

 
 
(4) 
The Tenant shall permit the Landlord or a person authorized by the Landlord to
enter the Premises to examine the condition thereof and view the state of repair
at reasonable times.
 
(a) 
If upon such examination repairs are found to be necessary, written notice of
the repairs required shall be given to the Tenant by or on behalf of the
Landlord and the Tenant shall make the necessary repairs within the time
specified in the notice.
 
(b) 
If the Tenant refuses or neglects to keep the Premises in good repair the
Landlord may, but shall not be obliged to, make any necessary repairs, and shall
be permitted to enter the Premises, by itself or its servants or agents, for the
purpose of effecting the repairs without being liable to the Tenant for any
loss, damage or inconvenience to the Tenant in connection with the Landlord's
entry and repairs, and if the Landlord makes repairs the Tenant shall pay the
cost of them immediately as rent in addition to the fixed annual gross rent.
 
(5) 
Upon the expiry of the Term or other determination of this Lease the Tenant
agrees to leave the Premises in a clean broom-swept condition.
 
(6) 
The Tenant shall immediately give written notice to the Landlord of any
substantial damage that occurs to the Premises from any cause,
 
7. 
ALTERATIONS AND ADDITIONS
 
(1)       

If the Tenant, during the Term of this Lease or any renewal of it, desires to
make any alterations or additions to the Premises, including but not limited to:
erecting partitions, attaching equipment, and installing necessary furnishings
or additional equipment of the Tenant's business, the Tenant may do so at its
own expense, at any time and from time to time, if the following conditions are
met:
 
(a) 
before undertaking any alteration or addition the Tenant shall submit to the
Landlord a plan showing the proposed alterations or additions and items included
in the plan which are regarded by the Tenant as "Tenant's Trade Fixtures" shall
be designated as such on the plan, and the Tenant shall not proceed to make any
alteration or addition unless the Landlord has approved the plan (including,
without limitation, the right of the Landlord to designate certain such
alterations or additions as "Non-Standard Leasehold Improvements") and agreed to
the designation of the Tenant's Trade Fixtures, and the Landlord shall not
unreasonably or arbitrarily withhold its approval; and
 
(b) 
any and all alterations or additions to the Premises made by the Tenant must
comply with all applicable building code standards and by-laws of the
municipality in which the Premises are located.
 
(2)    

The Tenant shall be responsible for and pay the cost of any alterations,
additions, installations or improvements that any governing authority,
municipal, provincial or otherwise, may require to be made in, on or to the
Premises.
 
(3)     

All alterations and additions to the Premises made by or on behalf of the
Tenant, other than the Tenant's Trade Fixtures and the Non-Standard Leasehold
Improvements, shall immediately become the property of the Landlord without
compensation to the Tenant. For greater certainty, the Tenant shall only be
entitled to remove those trade fixtures and equipment which the Landlord and the
Tenant have agreed to designate as the "Tenant's Trade Fixtures". All other
trade fixtures and equipment shall remain the property of the Landlord.
 


 
4

 
 
(4)             
The Tenant agrees, at its own expense and by whatever means may be necessary,
immediately to obtain the release or discharge of any encumbrance that may be
registered against the Landlord's property in connection with any additions or
alterations to the Premises made by the Tenant or in connection with any other
activity of the Tenant.
 
(5)             
The Tenant shall remove the Tenant's Trade Fixtures and Non-Standard Leasehold
Improvements at the end of the Term or other termination of this Lease and the
Tenant covenants that it will make good and repair or replace as necessary any
damage caused to the Premises by the removal of the Tenant's Trade Fixtures and
Non-Standard Leasehold Improvements.
 
(6)             
Other than as provided in paragraph 7(5) above, the Tenant shall not, during the
Term of this Lease or anytime thereafter remove from the Premises any
alterations, additions, Trade Fixtures or other goods and chattels of the Tenant
except in the following circumstances:
 
(a) 
the removal of the Tenant's Trade Fixture is in the ordinary course of business;
 
(b) 
the Tenant's Trade Fixture has become unnecessary for the Tenant's business or
is being replaced by a new or similar Trade Fixture; or
 
(c) 
the Landlord has consented in writing to the removal;
 
but in any case the Tenant shall make good any damage caused to the Premises by
the installation or removal of any Trade Fixtures, equipment, partitions,
furnishings and any other objects whatsoever brought onto the Premises by the
Tenant;
 
(7)            
The Tenant shall not bring onto the Premises or any part of the Premises any
machinery, equipment or any other thing that might in the opinion of the
Landlord, by reason of its weight, size or use, damage the Premises or overload
the floor of the Premises, and if the Premises are damaged or overloaded as a
result thereof, the Tenant shall restore the Premises immediately or pay to the
Landlord the cost of restoring the Premises.
 
(8)            
The Tenant shall not allow any construction lien to arise or be registered
against the Premises, the leasehold interest of the Tenant, or the Building.
 
  (9)
 
(a) 
The Tenant shall be permitted to place signage in the reception area of the
Leased Premises to identify the Tenant's reception staff and to identify
services offered by the Tenant to patients. Costs of all such signage shall be
borne by the Tenant.
 
(b) 
The Tenant shall be permitted to place signage near Brock Road, subject to
compliance with applicable municipal by-laws and approval by the Landlord, such
approval not to be unreasonably or arbitrarily withheld. Costs of all such
signage shall be borne by the Tenant.
 
8. 
PROPERTY TAXES
 
The Tenant shall pay all personal property taxes with respect to the Tenant's
personal property on the Premises that is not covered in the fixed annual gross
rent.
 
9. 
INSURANCE
 
(1)             
The Landlord shall obtain and maintain insurance against any risk of physical
loss or damage to property respecting the Premises on a replacement cost basis,
naming the Landlord as an insured and the Tenant as an additional insured.
 
(2)             
The Tenant shall obtain and maintain at the Tenant's sole cost and expense all
risk public liability and property damage insurance, including personal injury,
in respect of the Premises and the operations therein, to the extent of not less
than $5,000,000, inclusive of all injuries and/or death to persons and damage to
property of others arising from any one occurrence. The Tenant shall provide the
Landlord with a copy of the above policies or certificates of insurance, as
applicable, upon request.
 


 
5

 



(3)             
The Tenant covenants to keep the Landlord indemnified against all claims and
demands whatsoever by any person, whether in respect of damage to person or
prope1iy, arising out of or occasioned by the maintenance, use or occupancy of
the Premises or the subletting or assignment of same or any part thereof. And
the Tenant further covenants to indemnify the Landlord with respect to any
encumbrance on or damage to the Premises occasioned by or arising from the act,
default, or negligence of the Tenant, its officers, agents, servants, employees,
contractors, customers, invitees or licensees and the Tenant agrees that the
foregoing indemnity shall survive the termination of this Lease notwithstanding
any provisions of this Lease to the contrary.
 
10. UTILITIES
 
Tenant shall pay all charges for gas, electricity, telephone and other services
and utilities used by the Tenant in the Premises during the term of the Lease
unless otherwise expressly agreed in writing by the Landlord. Tenant
acknowledges that the Premises are designed to provide standard office use
electrical facilities and standard office lighting. Tenant shall not use any
equipment or devices that utilize excessive electrical energy or which may, in
the Landlord's reasonable opinion, overload the wiring.
 
11. 
DAMAGE TO THE PREMISES
 
(1)             
If the Premises or the building in which the Premises are located, are damaged
or destroyed, in whole or in part, by fire or other peril, then the following
provisions shall apply:
 
(a) 

if the damage or destruction renders the Premises unfit for occupancy and
impossible to repair or rebuild using reasonable diligence within 120 clear days
from the happening of such damage or destruction, then the Term hereby granted
shall cease from the date the damage or destruction occurred, and the Tenant
shall immediately surrender the remainder of the Term and give possession of the
Premises to the Landlord, and the rent from the time of the surrender shall
abate;
 
(b)

if the Premises can with reasonable diligence be repaired and rendered fit for
occupancy within one hundred and twenty (120) days from the happening of the
damage or destruction, but the damage renders the Premises wholly unfit for
occupancy, then the rent hereby reserved shall not accrue after the day that
such damage occurred, or while the process of repair is going on, and the
Landlord shall repair the Premises with all reasonable speed, and the Tenant's
obligation to pay rent shall resume immediately after the necessary repairs have
been, completed;
 
(c)      
if the Premises can be repaired within one hundred and twenty (120) days as
aforesaid, but the damage is such that the Premises are capable of being
partially used, then until such damage has been repaired, the Tenant shall
continue in possession and the rent shall abate proportionately.
 
(2)   

Any question as to the degree of damage or destruction or the period of time
required to repair or rebuild shall be determined by an architect retained by
the Landlord.
 
(3)
Apart from the provisions of Section 11 (1)(a) there shall be no abatement from
or reduction of the rent payable by the Tenant, nor shall the Tenant be entitled
to claim against the Landlord for any damages, general or special, caused by
fire, water, sprinkler systems, partial or temporary failure or stoppage of
services or utilities which the Landlord is obliged to provide according to this
Lease, from any cause whatsoever.


 
6

 
 
12. 
ACTS OF DEFAULT AND LANDLORD'S REMEDIES
 
(1) 
An Act of Default has occurred when:
 
(a) 
the Tenant has failed to pay rent when due, regardless of whether demand for
payment has been made or not;


(b) 
The Tenant has breached its covenants or failed to perform any of its
obligations under this Lease; and
 

(i) 
the Landlord has given notice specifying the nature of the default and the steps
required to correct it; and

(ii) 
the Tenant has failed to correct the default as required by the notice;
 
(c) 
the Tenant has:
 
(i) 
become bankrupt or insolvent or made an assignment for the benefit of the
Creditors;

 
(ii) 
had its property seized or attached in satisfaction of a judgment;

 
(iii) 
had a receiver appointed;
 

(iv) 
committed any act or neglected to do anything with the result that a
Construction Lien or other encumbrance is registered against the Landlord's
property;



(v) 
without the consent of the Landlord, made or entered into an agreement to make a
sale of its assets to which the Bulk Sales Act applies; or
 
(vi) 
taken action if the Tenant is a corporation, with a view to winding up,
dissolution or liquidation.



(d) 
any insurance policy is cancelled or not renewed by reason of the use or
occupation of the Premises, or by reason of non-payment of premiums;
 
(e) 
the Premises are used by any other person or persons, or for any other purpose
than as provided for in this Lease without the written consent of the Landlord.
 
(2) 
When an Act of Default on the part of the Tenant has occurred:
 
(a) 
the current month's rent and the next three (3) months' rent shall become due
and payable immediately; and
 
(b) 
the Landlord shall have the right to terminate this Lease and to reenter the
Premises and deal with them as he may choose.
 
(3) 
If, because an Act of Default has occurred, the Landlord exercises its right to
terminate this Lease and re-enter the Premises prior to the end of the Term, the
Tenant shall nevertheless be liable for payment of rent and all other amounts
payable by the Tenant in accordance with the provisions of this Lease until the
Landlord has re-let the Premises or otherwise dealt with the Premises in such
manner that the cessation of payments by the Tenant will not result in loss to
the Landlord, and the Tenant agrees to be liable to the Landlord, until the end
of the Term of this Lease for payment of any difference between the amount of
rent hereby agreed to be paid for the Term hereby granted and the rent any new
tenant pays to the Landlord.


 
7

 
 
(4) 
The Tenant covenants that notwithstanding any present or future Act of the
Legislature of the Province of Ontario, the personal property of the Tenant
during the term of this Lease shall not be exempt from levy by distress for rent
in arrears.
 
(a) 
The Tenant acknowledges that it is upon the express understanding that there
should be no such exemption that this Lease is entered into, and by executing
this Lease:
 
(i) 
the Tenant waives the benefit of any such legislative provisions which might
otherwise be available to the Tenant in the absence of this agreement; and


(ii) 
the Tenant agrees that the Landlord may plead this covenant as an estoppel
against the Tenant if an action is brought to test the Landlord's right to levy
distress against the Tenant's property.
 
(b) 
The Landlord shall remit to the Tenant any surplus over the rent in arrears over
the amount received by the Landlord from any levy by distress, less any costs
reasonably incurred by the Landlord in connection therewith and any amount which
the Landlord is required by law to remit to any governmental authority from such
proceeds.
 
(5) 
If, when an Act of Default has occurred, the Landlord chooses not to terminate
the Lease and re-enter the Premises, the Landlord shall have the right to take
any and all necessary steps to rectify any or all Acts of Default of the Tenant
and to charge the costs of such rectification to the Tenant and to recover the
costs as rent.
 
(6) 
If, when an Act of Default has occurred, the Landlord chooses to waive its right
to exercise the remedies available to it under this Lease or at law the waiver
shall not constitute condonation of the Act of Default, nor shall the waiver be
pleaded as an estoppel against the Landlord to prevent its exercising its
remedies with respect to a subsequent Act of Default. No covenant, term, or
condition of this Lease shall be deemed to have been waived by the Landlord
unless the waiver is in writing and signed by the Landlord.
 
13. 
TERMINATION UPON NOTICE AND AT END OF TERM
 
(1)             
If the Premises are expropriated or condemned by any competent authority the
Landlord shall have the right to terminate this Lease by giving ninety (90)
clear days' notice in writing to the Tenant.
 
(2)             
The Tenant agrees to permit the Landlord, during the last six (6) months of the
Term of this Lease, to display "For Rent" or "For Sale" signs or both at the
Premises and to show the Premises to prospective new tenants or purchasers and
to permit anyone having written authority of the Landlord to view the Premises
at reasonable hours without disruption to the business of the Tenant and having
regard to patient confidentiality.
 
(3)             
If the Tenant remains in possession of the Premises after termination of this
Lease as aforesaid and if the Landlord then accepts rent for the Premises from
the Tenant, it is agreed that such overholding by the Tenant and acceptance of
rent by the Landlord shall create a monthly tenancy only but the tenancy shall
remain subject to all the terms and conditions of this Lease except those
regarding the Term.
 
 
8

 


14. 
SUBORDINATION AND POSTPONEMENT
 
(1)             
This Lease and all the rights of the Tenant under this Lease are subject and
subordinate to any and all charges against the land, buildings or improvements
of which the Premises form part, whether the charge is in the nature of a
mortgage, trust deed, lien or any other form of charge arising from the
financing or re-financing, including extensions or renewals, from time to time
in existence against the building.
 
(2)             
Upon request, if a lender delivers a non-disturbance agreement in favour of the
Tenant, the Tenant will subordinate this Agreement and all rights hereunder in
such form as the Landlord requires to any and all mortgages, or other
instruments of financing, refinancing or collateral financing as mentioned
above.
 
15. 
INTENTIONALLY DELETED
 
16. 
WAIVER
 
Failure by either patty to require performance of any term, covenant or
condition herein contained shall not be deemed to be a waiver of such term,
covenant or condition or of any subsequent breach of the same or of any other
term, covenant or condition herein contained. The subsequent acceptance or
payment of rent, hereunder by the Landlord shall not be deemed to be a waiver of
any preceding breach by the other of any term, covenant or condition of this
Lease, other than the failure of the Tenant to pay the particular rent so
accepted, regardless of the Landlord's knowledge of such preceding breach at the
time of acceptance of such rent. No covenant, term or condition of this Lease
shall be deemed to have been waived by the Landlord or Tenant, unless such
waiver be in writing by the Landlord or Tenant.
 
17. 
ACCORD AND SATISFACTION
 
No payment by the Tenant or receipt by the Landlord of a lesser amount than the
monthly rent herein stipulated shall be deemed to be other than on account of
the earliest stipulated rent, nor shall any endorsement or statement or any
cheque or any letter accompanying any cheque or notation on any cheque or
payment as rent be deemed an accord and satisfaction, and the Landlord may
accept such cheque or payment without prejudice to the Landlord's right to
recover the balance of such rent or pursue any other remedy in this Lease
provided.
 
18. 
ENTIRE AGREEMENT
 
This Lease and the schedules if any, attached hereto and forming a part hereof,
set fo1th all the covenants, promises, agreements, conditions and understandings
between the Landlord and the Tenant concerning the Premises and there are no
covenants, promises, agreements, conditions or representations, either oral or
written, between them other than are herein and in the said schedules, if any,
set forth. Except as herein otherwise provided, no subsequent alteration,
amendment, change or addition to this Lease shall be binding upon the Landlord
or the Tenant unless reduced to writing and signed by them.
 
19. 
NO SET-OFF
 
Subject to the other provisions of this Lease all rent required to be paid by
the Tenant hereunder shall be paid without any deduction, abatement or set-off
whatsoever.
 
20. 
NOTICE
 
(1)       

Any notice required or permitted to be given by one party to the other pursuant
to the terms of this Lease may be given
 
To the Landlord at: 330 Hwy #7 East, Suite 510, Richmond Hill, ON L4B 3P8
To the Tenant at the Premises.
 
(2) 
The above addresses may be changed at any time by giving ten (10) days written
notice.
 
(3)        

Any notice or document so given shall be deemed to have been received on the
third (3rd) business day following the date of mailing, if sent by registered
mail or certified mail, but shall be deemed to have been received on the next
business day if transmitted by facsimile transmission. Any party may from time
to time by notice given as provided above, change its address for the purpose of
this section.
 
9

 


21. 
COUNTERPARTS OF THIS AGREEMENT
 
This Agreement may be executed in counterparts, each of which so executed shall
be deemed to be an original, and such counterparts together shall constitute one
and the same instrument.
 
22. 
DISTRESS
 
The Tenant waives and renounces the benefit of any present or future statute
taking away or limiting the Landlord's right of distress and the Tenant
covenants and agrees that notwithstanding any such statute none of the goods and
chattels of the Tenant on the Leased Premises at any time during the Term shall
be exempt from levy by distress for rent in arrears.
 
23. 
ENVIRONMENTAL ISSUES AND CONTAMINANTS
 
The Tenant shall not do or permit anything to be done on, around or in relation
to the Premises, or bring or keep anything thereon which may in any way increase
or cause environmental contamination, adverse environmental effects, or which
may be in contravention with The Environmental Protection Act, R.S.O. 1990,
c.E.19 as amended, or any other federal, provincial or municipal legislation,
regulation, ordinances or rules regarding environmental protection which are
currently existing or which are enacted during the currency of this Lease. The
Tenant shall not cause, and shall not permit to be caused, the escape,
discharge, leaching, disposal, maintenance and/or the storage of any
contaminants, pollutants, radioactive material, PCB, or other hazardous material
on, around, or in relation to the Premises. The Tenant shall be solely and
totally responsible for the clean-up and repair of any environmental damage, or
adverse effects arising as a result of the breach of the covenants herein
contained. The Tenant hereby agrees to indemnify, defend and save the Landlord
and any mortgagee harmless from any and all liability, claims, damage, expense,
causes of action, suits or judgments arising from the Tenant's breach of this
covenant, and all payments arising pursuant to this or the preceding paragraph
shall be deemed to be rent in addition to the fixed annual gross rent and
recoverable as such. The indemnity referred to herein shall include, but not be
limited to, claims made by third parties arising out of common law. The Tenant
herein covenants to provide immediate notice to the Landlord of any breach of
the covenants contained herein. The Tenant acknowledges that the Landlord, or
its agents, shall be permitted to enter onto the Leased Premises at any time to
inspect the Leased Premises, if it has reason to believe that the Tenant has
breached its covenant contained herein this Section. The Landlord shall also be
entitled to take corrective action regarding any breach of the Tenant's
covenants contained herein, at the Tenant's expense.
 
24. 
REGISTRATION
 
The Tenant shall not at any time register notice of or a copy of this Lease on
title to the property of which the premises form part without consent of the
Landlord.
 
25. 
INTERPRETATION
 
(1)             
The words importing the singular number only shall include the plural, and vice
versa, and words importing the masculine gender shall include the feminine
gender, and words importing persons shall include firms and corporations and
vice versa.
 
(2)             
Unless the context otherwise requires, the word "Landlord" and the word "Tenant"
wherever used herein shall be construed to include the executors,
administrators, successors and assigns of the Landlord and Tenant, respectively.
 
(3)             
When there are two or more Tenants bound by the same covenants herein contained,
their obligations shall be joint and several.
 
 
[signatures on next page]
 
 
10

 
 

IN WITNESS WHEREOF the Landlord and the Tenant have signed and scaled this Lease
as of the day and year first above written.
 

SIGNED, SEALED AND DELIVERED
 
in the presence of
 
 
)     

 
 
 
      )     

1968160 ONTARIO INC.
 
)     

 
 
 
)     

 
 
 
)     

/s/ Nidhi Nijhawan    
 
)     

By: Nidhi Nijhawan
 
)     

Its: President
 
)     

I have authority to bind the Corporation.
 
)     

 
 
 
)     

 
 
 
)     

EDESA BIOTECH INC.   
 
)     

 
 
 
)     

 
 
 
)     

/s/ Dr. Par Nijhawan    
 
)     

By: Dr. Par Nijhawan
 
)     

Its: Chief Medical Officer

 
)     

I have authority to bind the Corporation.

 
 

 
11

 
 


 
[ex995scheda000.jpg]

 
 
 
12

 
 
Schedule "B" Rent Payment Schedule
 
Start Date
End Date
Monthly Rent
Jan-17
Dec-18
$8,320.00 +HST
Jan-19
Dec-20
$8,553.33 +HST
Jan-21
Dec-22
$8,786.67 +HST
Jan-23
Dec-24
$9,020 +HST

 
 
 
 
 
 
13
